
	

113 HR 2067 RH: Alcohol and Tobacco Tax and Trade Bureau Personnel Flexibilities Act
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 113
		113th CONGRESS
		1st Session
		H. R. 2067
		[Report No.
		  113–156]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 21, 2013
			Mr. Meadows
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		
			July 16, 2013
			Additional sponsor: Mr.
			 Connolly
		
		
			July 16, 2013
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend title 5, United States Code, to
		  make permanent the authority of the Secretary of the Treasury to establish a
		  separate compensation and performance management system with respect to persons
		  holding critical scientific, technical, or professional positions within the
		  Alcohol and Tobacco Tax and Trade Bureau, Department of the
		  Treasury.
	
	
		1.Short titleThis Act may be cited as the
			 Alcohol and Tobacco Tax and Trade
			 Bureau Personnel Flexibilities Act.
		2.Alcohol and Tobacco
			 Tax and Trade Bureau
			(a)In
			 generalSubpart I of part III
			 of title 5, United States Code, is amended by inserting after chapter 95 the
			 following:
				
					96Alcohol and
				Tobacco Tax and Trade Bureau
						
							9601. Definitions; applicability.
							9602. Compensation and performance management
				  system.
						
						9601.Definitions;
				applicability
							(a)DefinitionsFor purposes of this chapter—
								(1)the term
				Secretary means the Secretary of the Treasury;
								(2)the term
				Bureau means the Alcohol and Tobacco Tax and Trade Bureau,
				Department of the Treasury; and
								(3)the terms
				senior executive and Senior Executive Service
				position have the respective meanings given them in section
				3132(a).
								(b)ApplicabilityA
				compensation and performance management system established under section 9602
				shall not cover, and nothing in any such system shall be considered to apply
				with respect to, a senior executive or a Senior Executive Service
				position.
							9602.Compensation
				and performance management system
							(a)Establishment
								(1)In
				generalThe Secretary shall establish a system, applying such
				criteria and procedures as the Secretary considers appropriate, which shall
				govern the compensation and performance management of any number of employees
				holding critical scientific, technical, or professional positions in the
				Bureau.
								(2)AuthoritySubject
				to the provisions of this chapter—
									(A)the establishment
				of a compensation and performance management system under this section shall
				not be limited by any lack of specific authority under this title to take the
				action contemplated, or by any provision of this title or any rule or
				regulation prescribed under this title which is inconsistent with the action;
				and
									(B)the total number
				of positions covered by the system or systems established under authority of
				this section (determined on a full-time equivalent basis) may not at any time
				exceed the number equal to 50 percent of the total number of positions within
				the Bureau (so determined).
									(3)ConsultationThe
				Secretary shall consult with the Director of the Office of Personnel Management
				in the exercise of any authority under this section.
								(b)Nonwaivable
				provisions; collaborationA compensation and performance
				management system established under this section—
								(1)may not provide
				for a waiver of any provision of law, rule, or regulation identified in section
				4703(c); and
								(2)shall be
				established and implemented in a manner consistent with subsections (f) and (g)
				of section 4703.
								(c)Limitations on
				compensationExcept as otherwise provided by law—
								(1)no employee
				compensated under a system established under this section may be paid at a rate
				of basic pay in excess of the rate payable for level III of the Executive
				Schedule under section 5314; and
								(2)total payments
				made to employees under a system so established shall be subject to any
				limitation on payments under section 5307, to the same extent and in the same
				manner as would apply in the case of employees paid under section 5376.
								(d)Levels of
				performanceA system established under this section shall have
				not less than 2 levels of performance above a retention standard.
							(e)Disclosure of
				informationThe Secretary of the Treasury, on request of the
				Director of the Office of Personnel Management, shall furnish information
				relating to the operation of any compensation and performance management system
				established under this
				section.
							.
			(b)Compliance using
			 a preexisting systemNothing in this Act shall be considered to
			 require that the Secretary of the Treasury discontinue any compensation and
			 performance management system, originally implemented as a demonstration
			 project, or postpone any plans to modify any such system, so long as such
			 system (as so implemented or modified) satisfies the requirements of chapter 96
			 of title 5, United States Code, as amended by this Act.
			(c)Clerical
			 amendmentThe analysis for part III of title 5, United States
			 Code, is amended by inserting after the item relating to chapter 95 the
			 following:
				
					
						96.Alcohol
				  and Tobacco Tax and Trade
				  Bureau9601
					
					.
			3.Study
			(a)In
			 generalNot later than 1 year
			 after the date of the establishment of a compensation and performance
			 management system under section 9602 of title 5, United States Code, as amended
			 by this Act (or, in any circumstance described in section 2(b), after the
			 earliest date, on or after the date of the enactment of this Act, as of which a
			 system satisfying the requirements of chapter 96 of such title, as so amended,
			 is in operation) the Government Accountability Office shall submit to the
			 appropriate committees of Congress a report on—
				(1)the operation of
			 such system; and
				(2)the operation of
			 ongoing demonstration projects, whether under section 4703 of title 5, United
			 States Code, or other authority, testing the use of a pay and classification
			 system different from the system set forth in chapter 51 and subchapter III of
			 chapter 53 of such title 5 (relating to the General Schedule).
				The report
			 shall, with respect to each system covered by such report, include an
			 assessment of the overall effectiveness of such system (particularly as
			 compared to the system which is based on the General Schedule) and
			 recommendations for any legislation or administrative action which the
			 Government Accountability Office considers appropriate.(b)Appropriate
			 committees of CongressFor purposes of this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on Oversight and Government
			 Reform of the House of Representatives; and
				(2)the Committee on
			 Homeland Security and Governmental Affairs of the Senate.
				
	
		July 16, 2013
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
